Title: Notes from Congress’ Secret Journal on Instructions to Peace Commissioners, 28 May 1781
From: Madison, James
To: 


Editorial Note
In a “memorial” of 26 May, laid before Congress two days later, the minister plenipotentiary of France, La Luzerne, made known that Great Britain, manifesting “a desire of peace,” had accepted the offer of the empress of Russia to the courts of Versailles and London to be “mediatrix.” The Holy Roman Emperor had also “proposed his co-mediation to the belligerent powers in Europe.” King Louis XVI had replied to Catherine the Great that “it was not in his power to accept,” since “the consent of his allies was necessary.” La Luzerne added that his sovereign might deem it wise to negotiate in a preliminary way “before the answer of Congress can reach him,” but, however this might be, “it is of great importance that this assembly should give their plenipotentiary instructions proper to announce their disposition to peace … and to convince the powers of Europe that the independence of the thirteen United States, and the engagements they have contracted with the king [of France], are the sole motives which determine them to continue the war; and that whenever they shall have full and satisfactory assurances on these two capital points, they will be ready to conclude a peace.” La Luzerne requested Congress “to name a committee, with whom he will have the honour to treat” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XX, 560–61).
 

1781 May 28.
Com[mitte]e to confer &c. Mr. Carroll, Mr. Jones, Mr. Witherspoon, Mr. Sullivan & Mr. Matthews
 